Calhoon, T.,
delivered the opinion of the court.
The appellee, Todd, filed his bill for injunction, which injunction is sustained and made perpetual by the final decree of the court below. The purport of the bill is that the city of Gulfport enlarged its city limits, the ordinance of enlargement being of date April 12, 1906, after the proper preliminary steps. By this enlargement the real estate of appellant was taken into the corporate limits of the city, precedently to which time it had been in Harrison county, and not in the city. On the 1st day of February, previous to the time that this land was taken into the corporate limits, it was subject to the law of the state, and to assessment under that law by Harrison county.
This is not a case of merger of two corporations. It is a case where the effort is to tax for general revenue purposes land which was not in the city on the 1st day of February. There is no question of governmental agency here, but simply the question of the power of a subordinate creation of the state to *438tax for its general revenue purposes, without reference to the day fixed by the laws of the state. We are construing here our own statute, and we do not think it is within the power of a municipality by enlargement of boundary to change the day fixed by the legislature, to-wit, February 1st. Property brought into the state after the 1st day of February is not taxed for that year, and it is not to be tolerated that a municipality may do what the state does not do. We do not think any authority can be found which in a precisely similar case holds otherwise. If so, we decline to follow it. The assiduity of counsel on either side has produced in the briefs all cases that could be found, and we will not undertake to add to those produced for the appellee iu the brief of his counsel.

Affirmed.